DUFRESNE, Judge.
This is a personal injury suit brought by plaintiff, Roy Joseph Legendre, Jr. against defendants, Jefferson Parish School Board and individual members of the School Board. The trial court held a hearing to determine the factual question of negligence in the case. Judgment was rendered finding no negligence on the part of the defendants and dismissed the suit at plaintiff’s cost. From this judgment, the plaintiff has appealed.
Neither the appellant nor the appellee filed briefs and neither appeared for oral argument.
From a review of the record, we are not persuaded by the appellant’s appeal. We agree with the result reached by the trial judge and affirm the decision at appellant’s cost.